In accordance with stipulation of counsel that the issues are the same in all material respects as those involved in Stockheimer & Harder and American Foreign Industries, Inc. v. United States (58 Cust. Ct. 801, A.R.D. 218), the court found and held that cost of production, as that value is defined in section 402a(f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value oí the involved fish hooks and that such value in each case is the invoiced unit value, packed, or plus packing when not included in the invoice unit price.